Citation Nr: 0116922	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-23 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for inferior 
displacement of the right orbit with ptosis of the right 
upper lid and right intermittent exotropia claimed as blurred 
vision.

2.  Entitlement to service connection for lumbar degenerative 
disc disease, status post laminectomy with residual left 
lower extremity moderate radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to September 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, wherein the veteran's claims for an 
increased evaluation for a right eye disability and 
entitlement to service connection for lumbar back disability 
were denied.

Consideration of the claim of entitlement for a back 
disability is deferred pending completion of the development 
sought in the REMAND below.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim for an increased 
evaluation for a right disability has been obtained by the 
RO.

2.  The veteran's right eye disability is manifested by 20/20 
acuity of the right eye with correction.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a right eye 
disability have not been met.  38 U.S.C.A. § 1155 (West 
1991);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.31, 4.75, 4.84a, 
Diagnostic Code 6009 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice through 
correspondence, the rating decision, and the statement of the 
case as to the specific type of evidence needed to 
substantiate his claim and no additional medical records have 
been identified that have not already been obtained.  
Additionally, a report of the findings from his VA 
examination has been associated with the claims file.

Factual Background

A March 2000 rating decision granted service connection for a 
right eye disability and a non-compensable evaluation was 
assigned.  The award was based on medical evidence of eye 
injuries sustained as a result of a September 1976 motorcycle 
accident.  The non-compensable rating was assigned based on 
medical records establishing the severity of his disability 
after service.  The veteran filed a notice of disagreement to 
the assignment of the non-compensable evaluation and timely 
perfected his appeal.

The veteran underwent a VA eye examination in December 1999 
at which time he complained of decreased central visual 
acuity since his motorcycle accident.  In addition, he stated 
that his right eye drifted out, particularly when he was 
fatigued.  The veteran denied any diplopia or history of 
strabismus prior to the accident.  On examination, the right 
eye's corrected visual acuity was 20/25, which did not 
improve with pinpoint, and his left eye was 20/20.  His right 
pupil was 3 mm, 2+ reactive, with no afferent pupillary 
defect.  Right eye finger counting revealed full fields and 
the cover test revealed an intermittent 5-prism diopter right 
exotropia at distance, a 7-prism diopter intermittent right 
exotropia at near.  The veteran was able to bring his right 
eye in and fuse when instructed to do so and mobility testing 
showed no restriction of eye movement in any quadrant.  
Manifest refraction improved the visual acuity in the right 
eye to 20/20, and 0.5 prism diopter based down and 0.5 prism 
diopter base improved fusion and clarity when trial framed.  
Slit limp biomicroscopy showed ptosis of the right upper lid.  
Due to a plate, there was loss of superior orbital space with 
no depression under the supra-orbital margin of the frontal 
bone.  The aperture, or fissure, was 8 mm in the right eye 
and 12 mm in the left eye , with a 1.5 mm inferior 
displacement on the right.  The right cornea had two small 
circular scars peripherally, in addition to a group of small 
embedded crystals off the visual axis.  The conjunctivae of 
the eyes were white and quite and the anterior chambers were 
deep and quiet.  The irides were normal and the lenses were 
clear.  On dilated fundus exam, the cup-to-disc ratio was 0.3 
for both eyes and the maculae, retinal periphery, vessels, 
and vitreous were normal.

Analysis

The veteran contends that the RO erred by assigning a non-
compensable evaluation for his right eye disability and 
further contends that upward visibility of his right eye is 
obstructed and that he has blurred vision because his right 
eye drifts.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation,  see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

However, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999). 

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's service-connected right eye disability has a 
non-compensable evaluation pursuant to Diagnostic Code 6009, 
unhealed eye injury.  Disabilities under this Code, in 
chronic form, are to be rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating during active pathology is 10 percent.  
38 C.F.R. § 4.84a, Diagnostic Code 6009.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31 (2000).

Under the provisions of 38 C.F.R. § 4.75, the best distant 
vision obtainable after best correction by glasses will be 
the basis of rating for impairment of visual acuity.

In spite of the displacement of the right orbit, ptosis of 
the right upper lid, and right intermittent exotropia, the 
medical evidence is clear that the veteran's corrected 
measured right eye visual acuity is 20/20.  The evidence 
indicates that there is no right eye visual field loss, no 
rest requirement and no incapacitation due to right eye 
pathology in and of itself.  Although the veteran has 
indicated in his substantive appeal that his right eye 
becomes fatigued and that the drifting of his right eye 
requires him to close it when looking at small objects or 
reading, there are no medical findings to support these 
complaints.  The findings in the VA examination report show 
that the veteran was able to bring his right eye in and fuse 
when instructed to do so.

After careful consideration of the evidence, the Board finds 
at all times subsequent to the grant of service connection 
that the veteran's service-connected inferior displacement of 
the right orbit with ptosis of the right upper lid and right 
intermittent exotropia claimed as blurred vision more closely 
approximates a non-compensable evaluation due to findings of 
20/20 visual acuity of the right eye and in the absence of 
field loss, pain, rest-requirements, or episodic incapacity.

Since the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for a right eye 
disability, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to a compensable evaluation for inferior 
displacement of the right orbit with ptosis of the right 
upper lid and right intermittent exotropia claimed as blurred 
vision is denied.


REMAND

The Board notes that the claim of entitlement to service 
connection for a lumbar back disability was originally denied 
as not well grounded, however, as previously noted, the VCAA 
has eliminated the well grounded requirement.  See the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).

The veteran contends that the RO erred by failing to grant 
service connection for a lumbar back disability.

Both the rating decision and the December 1999 VA examination 
report indicate that there are no records of complaints or 
findings of a back disorder in service, and that as such 
there can be no nexus between service and the current back 
disorder.  The Board notes, however, that service medical 
records do report complaints of back pain.  In April 1977 the 
veteran complained of back pain when he was still 
hospitalized as a result of the motorcycle accident.  In 
addition, a July 1977 orthopedic consultation request form 
states that the veteran had hurt his back in an auto accident 
and that he had experienced back pain ever since.

The VCAA requires that in view of this evidence, the veteran 
should be afforded a new VA orthopedic examination to 
determine the etiology of veteran's disorder.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his back disability since service.  After 
securing the necessary releases, the RO 
should request copies of any medical 
records that have not been previously 
obtained.  Any such records obtained 
should be associated with the claims 
file.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain the nature and etiology of his 
back disability.  The claims file must be 
made available to and reviewed by the 
physician prior to the examination.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.  Any test or 
studies deemed appropriate by the 
orthopedist to make this determination 
should be undertaken.  After reviewing 
the entire record to include the 
complaints of back pain in service, the 
lay statement of a fellow serviceman, and 
the opinion of Dr. Broom's that 
etiologically links the veteran's 
motorcycle accident in service to the 
degeneration of the lumbar back, the 
physician should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's back disability is 
etiologically related to service and the 
complaints of back pain reported therein.  
The clinical findings and reasons that 
form the basis of the opinion should be 
clearly set forth in the report.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veteran's Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



